Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 3/2/2022 which amends claims 2-3 and 5-8, and cancelation of claim 1 has been entered. The claims 2-3 and 5-8 are under examination.  
 
   The following is an examiner's statement of reasons for allowance: 
The 101 rejection of claim 1 is withdrawn in light of cancellation of the claim 1 by the applicant’s amendment filed 3/2/2022.
The 102 rejection of  claims 1-3 by US20140248682 (‘682) is withdrawn in light of cancellation of claim 1 and further in light that the  amendment of claims 1and 2 which are now dependent from claim 5. The prior art does not  reasonably teaches or suggest the amino acid substitutions set forth in the items (i), (ii), (iii) or (iv) of independent claim 5; the amino acid substitutions are:   Q522G/I/K/M/F/W/Y/V/L and A552V (item(i), claim 5); Q522G/I/K/M/F/W/Y/V/L and G572A/E/H/S/K/R (item(ii), claim 5); A552V and G572A/E/H/S/K/R (item(iii), claim 5); Q522G/I/K/M/F/W/Y/V/L and A552V and G572A/E/H/S/K/R (item(iv), claim 5).
The office action mailed 11/3/2021 at page 7 has indicated that claims 5-8 contains allowable subject matters. It is noted that instant claims 2-3 now depend from the claim 5 by the applicant’s amendment filed 3/2/2022.

Therefore, claims 2-3 and 5-8 are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Samuel Wei Liu, Ph.D. whose telephone number is (571) 272-0949.  The Examiner can normally be reached on M-F, from 8:30 am to 5:30 pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Manjunath N. Rao can be reached at (571) 272-0939.  The official fax number for Technology Center 1600 is (703) 308-4242. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 1600 receptionist whose telephone number is (703) 308-0196. 
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  	

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656



/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656